DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Joy (Pat Num 8,137,145) in view of Ilkhanov (Pub Num 2010/0304596).  Joy discloses an electrical distribution wiring device comprising a movable arm that manually actuates to a first and second position, wherein the first position selectively secures a wire inserted within the at least one wire termination so as to establish electrical communication between the wire and the conductive surface and the second position permitting the wire to be selectively inserted or removed from the at least one wire termination (Col 3, lines 25-33).  Specifically, with respect to claim 1, Joy discloses an electrical wiring device (100, Figs 1-6) comprising a cover (114) and a base (112) having a wire chamber (located at W) supporting a wire termination assembly (200a), wherein the wire termination assembly (200a) includes a wire fastening member (202a) having at least one wire engaging surface (located at 214), wherein the wire fastening member (202a) being movable between an open position and a securing position (Col 5, lines 1-10) and a conductive member (120) in close proximity to the wire fastening member (202a) such that a gap (area which W is inserted) is provided between the at least one wire engaging surface (located at 214) and the conductive member (120) when the wire fastening member (202a) is in the open position (Fig 6), wherein when an electrical conductor (W) is positioned in the gap (area which W is inserted) and the wire fastening member (202a) is moved from the open position to the securing position (i.e. closed) the .
	While Joy discloses an conductive member (120) comprises an electrically conductive plate (Fig 4), Joy doesn’t necessarily disclose the conductive member including at least one wire gripping member extending in a direction of the gap, wherein the at least one wire gripping member engages the electrical conductor (claims 1, 10, & 18), nor the at least one wire gripping member comprising one or more barbs extending from the plate (claims 7, 16, & 23), nor the wire gripping member comprising a pocket (claims 8, 17, & 24).
	Ilkhanov teaches an electrical distribution wiring device (Figs 1-14) comprising a movable arm (202) that manually actuates to a first and second position, wherein the first position selectively secures a wire inserted within the at least one wire termination so as to establish electrical communication between the wire and the conductive surface and the second position permitting the wire to be selectively inserted or removed from the at least one wire termination (Paragraph 59).  Specifically, with respect to claim 1, Ilkhanov teaches an electrical wiring device (100, Figs 6-7) comprising a cover (114) and a base (112) having a wire chamber (located at W) supporting a wire termination assembly (200), wherein the wire termination assembly (200) includes a wire fastening member (202) having at least one wire engaging surface (264), wherein the wire fastening member (202) being movable between an open position and a securing position (Paragraph 44) and a conductive member (120) in close proximity to the wire fastening member (202), wherein when an electrical conductor (W) is positioned in the gap (area which W is inserted) and the wire fastening 
	It would have been obvious to one having ordinary skill in the art of electrical wiring devices at the time the invention was made to modify the electrical conductive member of Joy to comprise the barbs configuration as taught by Ilkhanov because Ilkhanov teaches that such a configuration provides an electrical conductive member having enchanced termination and gripping of the wire (Paragraph 46).  

Response to Arguments
Applicant's arguments filed November 24, 2021 have been fully considered but they are not persuasive. Specifically, the applicant argues the following
A)	Joy doesn’t disclose, teach, or suggest the electrically conductive plate 			having one or more barbs extending from the plate and therefore cannot 			anticipate the claimed invention.

C)	Joy doesn’t teach the at least one wire gripping member engaging the 			electrical conductor and therefore cannot anticipate the claimed invention.
With respect to argument A, the examiner respectfully traverses.  Clearly the examiner has admitted that the Joy reference didn’t teach the conductive plate having one or more barbs extending from the plate, so this argument is moot.
With respect to argument B, the examiner respectfully traverses.  The original claim 8 recited the following:

    PNG
    media_image1.png
    89
    671
    media_image1.png
    Greyscale

Below is a picture of the conductive member comprising a pocket used to grip the wire when the fastening member is in the securing position.

    PNG
    media_image2.png
    446
    523
    media_image2.png
    Greyscale

Clearly, as seen the contact surface member 120 comprises a pocket (as shown in left side with lever 202a in unlock position before insertion of W) that is used to grip the wire (W) when the fastening member (202a) is in the securing position (as shown in right original claim 8  and therefore the 35 USC 102(a)(1) of original claim 8 was properly rejected.  
	With respect to argument C, the examiner respectfully traverses.  The newly submitted claim 8 recites the following:
8. (Currently Amended) The electrical wiring device according to claim 1, wherein the
conductive member comprises an electrically conductive plate having and the wire gripping
member comprises a pocket.
The newly submitted claim 8 now recites the pocket being a wire gripping member, wherein the wire gripping member now extends in the direction of the gap (claim 1).   The examiner respectfully submits that Joy doesn’t teach the newly submitted amended claim 8, however, the examiner relies on the teachings of Ilkhanov for the rejection of this newly submitted claim.
	In light of the above, the examiner respectfully submits that the previously submitted Non-Final Rejection, as well as the current Final Rejection is proper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose various electrical terminations with wire gripping members.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
January 27, 2022